        Case 1:18-cv-01071-KG-JFR Document 54 Filed 07/07/20 Page 1 of 14




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


GRETCHEN VALENCIA, individually and
on behalf of all others similarly situated,

               Plaintiff,
v.                                                            Case No. 1:18-cv-01071-KG-JFR

ARMADA SKILLED HOME CARE OF NM LLC,
ARMADA HOME HEALTHCARE OF SOCORRO, LLC,
and CHRISTOPHER TAPIA,

               Defendants.


       RESPONSE IN OPPOSITION TO PLAINTIFF’S EMERGENCY MOTION FOR
     PROTECTIVE ORDER, ISSUANCE OF CORRECTIVE NOTICE AND SANCTIONS

        Armada Skilled Home Care of NM LLC (“Armada”) and Christopher Tapia (“Mr. Tapia”)

(collectively “Defendants”) submit this response to Plaintiff’s Emergency Motion for Protective

Order, Issuance of Corrective Notice and Sanctions filed June 25, 2020 [Doc. 48] (“the “Motion”).

The Motion should be denied because Mr. Tapia did not commit misconduct by sending out a text

to his employees correcting what he believed was an improper notice sent by Plaintiff. The

assessment of sanctions is not warranted against Mr. Tapia.

                                         I.     FACTS

        1.     The Court ordered in its Memorandum Opinion and Order [Doc. 46] that:

        Plaintiff shall revise the proposed Notice as set forth above and send the revised
        Notice and Opt-In Consent Form by first-class U.S. Mail, email, and text message
        to all members of the FLSA Collective Class. Potential class members will have
        75 days from the mailing of the Notice and Consent Forms to return their signed
        Consent Forms to Plaintiff’s counsel for filing with the Court.

[Doc. 46, p. 8].
       Case 1:18-cv-01071-KG-JFR Document 54 Filed 07/07/20 Page 2 of 14




       2.         The parties were required to agree to the modifications to the notice as specified by

the Court, prior to sending out the notice.

       3.         Plaintiff initially sent a proposed notice to Defendants. Defendants approved that

form of notice.

       4.         When the notice was sent out by Plaintiff, it included two “click throughs”1 to notify

Plaintiff’s counsel that the recipient intended to opt in as a member of the class and the notice was

on a form not previously provided to Defendants. Further, the final notice sent by Plaintiff was

not provided in advance to Defendants as required by the Court. See Notice, Exhibit D to Affidavit

of Chris Tapia filed concurrently herewith and e-mail from Patti Williams to Teresa Becvar on

June 17, 2020 [Doc. 48-4, p. 5].

       5.         Defendants requested that Plaintiff withdraw the notice and make the corrections

noted in the e-mail. [Doc. 48-4, p. 5].

       6.         In response, Plaintiff sent an e-mail raising additional issues and called the issues

raised by Ms. Williams “baseless” and declined to retract the notice. See e-mail from Teresa

Becvar to Patti Williams [Doc. 48-4, p. 3-4].

       7.         On or about June 16, 2020, Mr. Tapia received a text message from an employee,

Mary Driscoll, a registered nurse, telling him that she had received a notice of the lawsuit. She

sent him a copy of what was provided to her. Mr. Tapia noted that what had been provided did

not comply with the Court’s order. He asked Ms. Driscoll if she had received anything else, and

she sent him another link with another consent to join the lawsuit. That was all she received,


1
   A “click through” is an internet marketing device that provides a hyperlink to the advertiser’s
destination, in this case an “opt in” option to join the class action. There was never any indication
to the Court or Defendants’ counsel that Plaintiff intended to use a hyperlink.
                                                    2
       Case 1:18-cv-01071-KG-JFR Document 54 Filed 07/07/20 Page 3 of 14




according to Ms. Driscoll. Mr. Tapia responded through a text message to his current employees

explaining that there were errors in the notice sent and that a correction would be sent. He stated

clearly that whether the employees chose to join the lawsuit was entirely up to them. See Tapia

Affidavit, Exhibit B.

       8.      On June 18, 2020, in response to Plaintiff’s email, Defendants sent another e-mail

to Plaintiff, pointing out that: a) Mr. Tapia was reacting to a question received from one of his

employees about the content of the notice, b) the employee had not received the second page of

the notice that was sent, c) the second page contained important information that was ordered by

the Court to be in the notice, and d) Mr.Tapia sent another text message to the same employees

who had received the notice providing the information that the Court ordered to be included. See

e-mail from Patti Williams to Teresa Becvar [Doc. 48-4, p. 2].

       9.      The notice provided to Mr. Tapia by the employee is attached to his Affidavit as

Exhibit A.

       10.     Mr. Tapia retracted his text message on June 17, 2020 and posted the form sent by

Plaintiff initially, with both pages. See Exhibit E to Tapia Affidavit.

                             II.     POINTS AND AUTHORITIES

A.     Response To Plaintiff’s Introduction

       Plaintiff begins by stating that this is not the first time that Defendants have engaged in

“coercive and otherwise improper communications with potential class members,” [Doc. 48, p. 1],

referring to Defendants undertaking an audit, which according to Plaintiff, was “invalid under the

FLSA.” Id., fn. 1. This allegation has not been addressed by the Court and is not relevant to the

Motion. The Court should ignore this assertion.


                                                  3
       Case 1:18-cv-01071-KG-JFR Document 54 Filed 07/07/20 Page 4 of 14




        Plaintiff also states that Mr. Tapia falsely claimed that “The notice fail[ed] to mention that

the attorney receive a large portion of the settlement.” Id. This, too, is an assertion which should

be rejected. The Order stated: “The Court agrees with Defendants that the Notice should specify the

percentage of fees that will be paid to the attorneys if Plaintiff prevails or otherwise explain how the

attorneys’ fees will be calculated. Plaintiff shall revise the Notice to include this information.” [Doc.

46, p. 7]. The form circulated by Plaintiff which is at issue, contained the ordered information on the

second page of the form. The individual employee who approached Mr. Tapia seeking information

concerning the form did not receive the second page of the form which contained the ordered disclosure

and, thus, did not provide it to Mr. Tapia. To Defendants’ knowledge, no employee received the second

page of the form. See Tapia Affidavit, ¶¶ 7 and 20. Thus, Mr. Tapia was not incorrect when he

responded by sending out the text to his employees and made no false claims based on the information

he was provided by his employee.

B.      Response To Plaintiff’s Statement Of The Facts

        The Court is aware of the proceedings in the case thus far so they will not be restated. The

only factual issues relevant to the Motion are whether the form of the notice sent had the approval

of the Court and Defendants and whether the sending of the remedial text by Mr. Tapia was

misconduct.

        The Court required that Plaintiff get approval from Defendants before sending out the

notice. While Plaintiff sent a preliminary notice to Defendants for approval, the notice sent to the

putative plaintiffs was not the same as was provided to Defendants. The notice had two click

throughs in the body which were not presented in the notice given to Defendants. Tellingly,

Plaintiff did not provide the actual notice sent to the employees as part of the Motion. The actual

notice sent is Exhibit D to the Tapia Affidavit. It must be noted the first click though is placed
                                                   4
       Case 1:18-cv-01071-KG-JFR Document 54 Filed 07/07/20 Page 5 of 14




before the required text of the Order. The result intended, or otherwise, of the click through

preceding the body of the notice was to make it more likely that the individual receiving the notice

would not read the entire notice. The individual could press the click before reading the notice,

including the information concerning the attorneys’ fees, the information about the effect of

joining the lawsuit, and information about the amount of attorneys’ fees that counsel for Plaintiffs

would be entitled to in the event of success. The Court specifically ordered that this information

be contained in the notice, but if the individual reading the notice pressed the first virtual button,

the individual would not be aware of the information concerning the attorneys’ fees.

       When Defendants saw the actual notice sent, they objected in the e-mail and requested that

Plaintiff immediately withdraw the notice already provided to the putative class members. See

June 17, 2020 e-mail from Williams to Becvar [Doc. 48-4, p. 5]. Soon after the notice was sent to

the putative plaintiffs, one of those recipients, Ms. Driscoll, contacted Mr. Tapia about the receipt

of the notice. Mr. Tapia had not seen the actual notice sent out by Plaintiff and the notice he was

provided by Ms. Driscoll only contained one page. Having only seen the one page, Mr. Tapia

thought that the notice did not contain the information ordered by the Court and sent out the text

message. See Exhibit B to Tapia Affidavit. Mr. Tapia believed the notice sent by Plaintiff was

not as the Court ordered.

       Mr. Tapia’s text stated what information he understood the judge had ordered the notice to

contain. Mr. Tapia also reassured the recipients of the notice that he was not interfering with their

right to join the lawsuit. Contrary to the “relevant facts” alleged by Plaintiff in the Motion, there

was no ulterior nefarious intention for his sending out the text to his current employees. Mr. Tapia

had not received the entire notice and, in any event, he withdrew his text. There was no attempt


                                                  5
       Case 1:18-cv-01071-KG-JFR Document 54 Filed 07/07/20 Page 6 of 14




to present a biased or distorted view of the “potential” benefits to joining the lawsuit or to coerce

any employees to join or to not join. It is, in fact, Plaintiff who is attempting to coerce putative

plaintiffs to join the lawsuit by providing two click throughs, not earlier disclosed, to prevent the

individual from reading the entire notice through to the end to apprise the individual of what are

his or her obligations would be as a class member and detriments of joining the class action.

       Finally, the last statement in Mr. Tapia’s text, “The choice to join the lawsuit is yours and

yours alone,” is not in any way “oblique,” as Plaintiff alleges. The statement did not specify or

imply that Armada could not retaliate against the individual if that person chooses to join the

lawsuit. This statement is a genuine reflection of the intent meant to be expressed by Mr. Tapia:

he would not count the joining of the lawsuit against any of his employees, meaning he would not

retaliate against anyone who joined the lawsuit.     Mr. Tapia was not attempting to and did not

impugn the integrity or standing of the attorneys for Plaintiff. He was not attempting to resend or

restate all of the information contained in the notice; he was solely attempting to correct what he

saw as the provision of inadequate information according to what the Court had ordered when time

was of the essence. The text was not coercive.

       In response to the “facts” stated in the Motion regarding subsequent communication with

counsel for Defendants, Mr. Tapia did, in fact, withdraw and retract his text as requested by

Plaintiff before Plaintiff made that request. It is not improper for Mr. Tapia to contact his

employees who have not opted to join the lawsuit, who are not otherwise represented. See Alwert

v. Cox Commc'ns, Inc. (In re Cox Enters., Inc. Set-top Cable Television Box Antitrust Litig.), 835

F.3d 1195, 1203 (10th Cir. 2016). Plaintiff again inappropriately questions the sincerity of Mr.

Tapia’s actions without any evidence to do so, by implying that the explanation that he was only


                                                 6
       Case 1:18-cv-01071-KG-JFR Document 54 Filed 07/07/20 Page 7 of 14




shown the first page of the notice was not true. Further, Plaintiff questions the integrity of counsel

for Defendants by failing to provide no further information or proof that such actions were actually

taken. [Doc. 48, p. 6]. An attorney who represents that an action has been taken by the attorney

is entitled to the assumption that the attorney is not lying. In this case, that assumption is accurate:

Mr. Tapia had already withdrawn his text. See Exhibit C to Tapia Affidavit.

C.      Defendants’ Response To Plaintiff’s Argument Of The Law

       1.      The Notice sent by Plaintiff was Improper; Defendants did not Mislead Any
               Employee by sending the Withdrawn Text.

       Defendants agree that the District Court has the authority to regulate the notice process, an

authority which the Court has undertaken in this case by ordering that the notice be provided in a

certain fashion. The Court also required that the notice be approved by both parties prior to its

circulation. The notice provided to the putative class members disregarding the Court’s authority

to regulate the notice process by Plaintiff violated the Court’s Order: it contained at least two click

throughs, one in the interior of the notice, in an effort to get more employees to join.

       Defendants agree that the Court ordered that a notice be sent. [Doc. 48, p. 8]. The Court

did not order any particular notice be sent since the notice had to be approved by Defendants before

publication. The issue is whether the notice that was sent, containing the unapproved click

throughs, satisfies the Court’s order that the notice be approved by Defendants and that the notice

reflect the Court’s ruling. It is undisputed that Defendants never saw or consented to the notice

that was sent and, if Plaintiff insisted on sending that notice with both click throughs, Defendants




                                                   7
       Case 1:18-cv-01071-KG-JFR Document 54 Filed 07/07/20 Page 8 of 14




would have sought intervention from the Court, as stated in Defendants’ email.2 See June 17, 2020

e-mail from Williams to Becvar [Doc. 48-4, p. 5].

       As stated in the e-mail correspondence, it is not improper for an individual party to contact

another unrepresented individual party. “But prospective plaintiffs—that is, unnamed members

of a putative class—are not parties to class litigation.” See Smith v. Bayer Corp., 564 U.S. 299,

131 S.Ct. 2368, 2379–80, 180 L.Ed.2d 341 (2011) (unnamed member of putative class was not a

“party” to proceeding in which court denied class certification, and unnamed member is not

precluded by any judgment in that litigation). “And the great weight of authority, some of which

we set out in a footnote, is that the attorneys in the putative class action do not represent them as

class counsel.”

       Fn 2: Sheinberg v. Sorensen, 606 F.3d 130, 132 (3d Cir. 2010) (“[A] district court's
       decision to certify a class must precede the appointment of class counsel.”); Schick
       v. Berg, 430 F.3d 112, 117 (2d Cir. 2005) (under Texas law, “[u]ntil a trial court
       determines that all prerequisites to certification are satisfied, there is no class action,
       the case proceeds as an ordinary lawsuit, and attorneys for named class members
       have no authority to represent or otherwise act on behalf of the unnamed class
       members” (internal quotation marks omitted)); Hammond v. City of Junction City,
       126 Fed.Appx. 886, 889 (10th Cir. 2005) (under the Kansas Rules of Professional
       Conduct, “there was no attorney-client relationship between the attorney and [a city
       employee with management duties who was a prospective class member] until the
       class was certified”); Restatement (Third) of the Law Governing Lawyers § 99 cmt.
       l (Am. Law Inst. 2000) (“[A]ccording to the majority of decisions, once the
       proceeding has been certified as a class action, the members of the class are
       considered clients of the lawyer for the class; prior to certification, only those class
       members with whom the lawyer maintains a personal client-lawyer relationship are
       clients.”); ABA Comm. on Ethics & Prof'l Responsibility, Formal Op. 07–445
       (2007) (“A client-lawyer relationship with a potential member of the class does not
       begin until the class has been certified and the time for opting out by a potential
       member of the class has expired. If the client has neither a consensual relationship

2
        Defendants have even now, not seen an actual copy of the notice sent in the form it was
sent to putative class members. They have received a paper copy of the notice provided by Mr.
Tapia when he requested a copy from the employee. Defendants do not know whether the actual
notice contains more click throughs than the ones provided by the Armada employee.
                                                   8
       Case 1:18-cv-01071-KG-JFR Document 54 Filed 07/07/20 Page 9 of 14




       with the lawyer nor a legal substitute for consent, there is no representation.
       Therefore, putative class members are not represented parties for purposes of the
       Model Rules prior to certification of the class and the expiration of the opt-out
       period.”); 2 McLaughlin on Class Actions § 11:1 n.1 (12th ed. 2015) (collecting
       cases); but see id. at nn.41 & 45 (citing two contrary cases).

Alwert v. Cox Commc'ns, Inc. (In re Cox Enters., Inc. Set-top Cable Television Box Antitrust

Litig.), 835 F.3d 1195, 1203 (10th Cir. 2016).

       The text sent by Mr. Tapia was not false or misleading. Mr. Tapia was only provided the

first part of the notice: not the part containing the attorneys’ fees and costs explanation. The Court

specifically addressed those provisions in the ruling and Mr. Tapia was aware of that ruling. The

information provided in Mr. Tapia’s text was accurate: Mr. Tapia was aware that the Court

required Plaintiff’s counsel to state that they would receive attorneys’ fees if they were successful

but the Court did not state that the amount was specifically to be. Plaintiff provided that in the

proposed notice sent to Defendants: “Subject to court approval, the attorneys will request fees

consisting of a reasonable percentage of the settlement (typically 30%-40% percent) or their actual

fees incurred in prosecuting the action.”

       The text sent by Mr. Tapia was also accurate when it stated that the provision regarding

that the costs could be assessed against Plaintiffs if they were not successful was to be included in

the notice, according to the Court. Further, if the putative class member clicked the first click

through and did not read further in the notice, that person would not have been advised of the

possibility of the cost assessment or collection of attorneys’ fees against Plaintiffs.

       In the Motion, Plaintiff cites Stransky v. HealthONE of Denver, Inc., 929 F. Supp. 2d 1100,

1105 (D. Colo. 2013) [Doc. 48, p. 9] to support the assertion that misleading class members

coercing prospective class members into excluding themselves from the litigation or undermining


                                                  9
      Case 1:18-cv-01071-KG-JFR Document 54 Filed 07/07/20 Page 10 of 14




cooperation with or confidence in class counsel is to be prevented. The text sent by Mr. Tapia is,

by its terms, not coercive, or an attempt to undermine cooperation with class counsel.

       In Stransky, the Court held:

       While a court may exercise discretionary control over a class action, “this discretion
       is not unlimited.” Gulf Oil, 452 U.S. at 101, 101 S.Ct. 2193. If a court issues “an
       order limiting communications between parties and potential class members[, it]
       should be based on a clear record and specific findings that reflect a weighing of
       the need for a limitation and the potential interference with the rights of the parties.”
       Id. at 101–02, 101 S.Ct. 2193. Any such restrictive order must be narrowly tailored
       to avoid impinging upon the parties' constitutional rights of free speech and
       association. Id. at 102, 101 S.Ct. 2193.

In this case, there is no court order limiting communication between parties and potential class

members. There is no reason, based solely on Mr. Tapia’s text, for the Court to issue a restrictive

order. He was communicating with his current employees. If an Order is entered, it must be

narrowly tailored, as required in Stransky. Further, “in many cases there will be no problem [with

communications to putative class members] requiring remedies at all.” Gulf Oil Company v.

Bernard, 452 U.S. 89, 104, 101 S.Ct. 2193, 68 L. Ed.2d 693 (1981).                 “Once conditional

certification is granted, communications with the putative class are not prohibited ‘where a party

has not engaged in misleading, coercive, or otherwise abusive communications.’” Longcrier v.

HL–A Co., Inc., 595 F.Supp.2d 1218, 1227 (S.D.Ala. 2008); see, e.g., Parks v. Eastwood Ins.

Servs., Inc., 235 F.Supp.2d 1082, 1085 (C.D.Cal. 2002) (permitting communications by defendant

that described the case in general terms and stated that employees could contact defendant's

counsel with questions).

       Plaintiff in this case presumably recognizes that no order limiting communication between

Defendants and the putative class members has been entered. Plaintiff speaks in terms of “when

a party has misinformed potential plaintiffs,” and “in FLSA collective actions, interference with

                                                  10
      Case 1:18-cv-01071-KG-JFR Document 54 Filed 07/07/20 Page 11 of 14




notice is even more egregious than in a Rule 23 class action,” [Doc. 48, p. 10] but Plaintiff does

not point to where, other than the text sent by Mr. Tapia, any Defendant has misinformed putative

class members or interfered with presenting notice. The text simply pointed out that there were

problems with the notice received by the employees and a correct notice would be sent.

       Plaintiff’s statement that the text “preyed upon their fears and concerns about joining a

lawsuit against their current employer while misrepresenting the potential risks and rewards of

their participation” is belied by the actual statements in the text. It is a stretch to say the text

“preyed upon the fears” of employees when no employee has presented evidence to support those

allegations.

       Plaintiff also again wrongly alleges that Defendants have engaged in improper

communications before. Plaintiff does not identify the “improper communication.” In footnote

1 of the Motion, Plaintiff asserts that Defendants “independently embarked on an “overtime due

analysis” of the timekeeping and payroll records of their employees, unilaterally determined the

wages and interest they were ostensibly owed, cut them checks, and obtained signed

“acknowledgments” from some of these individuals attesting that their wages due were fully paid.

See ECF No. 25-1 at 6-7, 14-17. These releases were not supervised or approved by the Court,

and they are thus invalid under the FLSA as a matter of law.” [Doc. 48, p. 1, fn 1]. The reference

is to Plaintiff’s own brief: the Court has not confirmed that Defendants did anything improper in

conducting the audit. Defendants have not been “guilty” of previous improper communication

and no such improper communication has occurred to date.




                                                11
      Case 1:18-cv-01071-KG-JFR Document 54 Filed 07/07/20 Page 12 of 14




       2.      All Relevant Documents have been Provided.

       Plaintiff asks that the Court order Defendants to produce all relevant documents so that the

“Court and/or Plaintiff’s counsel can determine the proper form and content of the proposed

corrective notice.” [Doc. 48, p. 12]. This impertinent request assumes a corrective notice based

on Mr. Tapia’s text is warranted rather than a corrective notice based on the publication of a notice

that was not approved by the Court or Defendants. Aside from the attorney-client protected

document, the documents being requested are addressed in this Response and included in Mr.

Tapia’s Affidavit. In his Affidavit, Mr. Tapia swore that he withdrew the text, and a copy of that

withdrawal is attached to his Affidavit. In the Affidavit, Mr. Tapia states that the sent the original

text and the retraction to all Armada’s current employees. If and when the Court approves a

corrective notice, that notice will be posted according to the Court’s specifications by Defendants.

       3.      Attorneys’ Fees Should be Awarded to Defendants, Rather than to Plaintiff
               if any Fees are to be Awarded.

       Plaintiff requests that she be awarded attorneys’ fees and costs for the filing of the Motion.

If any party should be awarded such fees and costs, they should be awarded to Defendants for

having to respond to this motion. It was Plaintiff’s actions in sending the unapproved notice to all

putative class members containing the click throughs which had not been approved by either the

Court or Defendants. It was the unapproved notice that prompted Mr. Tapia to send his text, which

he later withdrew, before the Motion was even filed. There was absolutely no need for Plaintiff to

file the Motion.

       Plaintiff cites Belt v. Emcare, Inc., 299 F.Supp.2d 664 (E.D. Tex. 2003) for the position

that Defendants should be ordered to pay the costs of sending a corrective notice. The corrective

notice should be paid for by Plaintiff because she sent an unapproved notice initially. Again, it

                                                 12
      Case 1:18-cv-01071-KG-JFR Document 54 Filed 07/07/20 Page 13 of 14




was Plaintiff who caused the entire issue to arise by sending the unapproved notice prompting Mr.

Tapia to send his now withdrawn text.

                                     III.    CONCLUSION

       The filing of the Motion was unnecessary. First, Plaintiff should have obtained consent

from the Court for the notice that was actually to be sent and provided Defendants an opportunity

to object to the inclusion of a click through feature and certainly to the click through feature

preceding the text of the Notice. Second, Plaintiff declined to withdraw the notice sent as requested

by Defendants. Third, Mr. Tapia sent his text then immediately withdrew that text before Plaintiff

asked him to withdraw the text. Fourth, Plaintiff has still not withdrawn the improper notice. The

Motion should be rejected: Plaintiff should be ordered to withdraw the improper notice, the Court

should approve the actual notice sent with all the click throughs removed or limited to one at the

end, and the Court should order Plaintiff to pay Defendants’ attorneys’ fees.

                                              Respectfully submitted,

                                              WIGGINS, WILLIAMS & WIGGINS
                                              A Professional Corporation

                                              [Electronically Filed]
                                              By /s/ Patricia G. Williams
                                                  Patricia G. Williams
                                              Attorneys for Defendants
                                              1803 Rio Grande Blvd., N.W. (87104)
                                              P.O. Box 1308
                                              Albuquerque, New Mexico 87103-1308
                                              (505) 764-8400
                                              PWilliams@wwwlaw.us




                                                 13
      Case 1:18-cv-01071-KG-JFR Document 54 Filed 07/07/20 Page 14 of 14




We hereby certify that on this 7th day of July, 2020,
a copy of the foregoing was filed electronically
through the CM/ECF system, which caused all
parties or counsel of record to be served
by electronic means, as more fully reflected on
the Notice of Electronic Filing.

WIGGINS, WILLIAMS & WIGGINS, P.C.

By     /s/ Patricia G. Williams
       Patricia G. Williams




                                                14
